DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-4, 7-11, 21-23 and 25-26, in the reply filed on 10/14/2022 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022. It is noted that claims 14-20 are mistakenly regarded as part of invention group III in RR of 08/25/2022, claims 14-20 actually belong to invention group II.
Applicants further elected cholesteryl linolenate as specific meibum-like material, polyoxy 35 castor oil as specific polyoxyethylene castor oil derivative, viscosity  cps to 1000 cps as specific formulation and lubricant / demulcent as specific additional additive. Claims 1-3, 7-10 read on the elected species and are under examination, claims 4, 11, 21-23 and 25-26 do not read on the elected species and are withdrawn from consideration.
Claims 1-4, 7-23 and 25-26 are pending, claims 1-3, 7-10 are under examination.

Priority
	Acknowledge is made for priority claiming from US provisional application 63/059261, filed on 07/31/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2021, 01/13/2022 and 04/07/2022 is being considered by the examiner.

Claim Objection
Claim 1 is objected for reciting “one of cholesteryl linolenate or oley linoleate”, which is better amended as “one of cholesteryl linolenate and oley linoleate”. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2-3, 7-10 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amselem et al. (US5576016) in view of Sawaya (US20140030337) and Ahmad et al. (US20090291134).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Amselem et al.  teaches pharmaceutical compositions comprising nanoemulsions of particles comprising a lipid core which is in a solid or liquid crystalline phase at 25°C, stabilized by at least one phospholipid envelope, for the parenteral, oral, intranasal, rectal, or topical deli very of both fat-soluble and water-soluble drugs. Particles have a mean diameter in the range of 10 to 250 nm (abstract). In addition to parenteral drug delivery vehicles, the invention provides nanoemulsions for instillation into the eye (column 3, line 20-25). Cholesterol and cholesteryl esters optionally may be incorporated into the lipid core or the surrounding phospholipid envelope. Preferred cholesteryl esters are those of saturated or monounsaturated long chain fatty acids, such as palmitoyl or oleoyl, respectively (column 5, line 44-55). In lipid particles of the invention, the lipid core is surrounded by at least one envelope or layer containing phospholipid molecules. The phospholipid envelope functions as a stabilizer or surface-active agent at the lipid-water inter face, thereby lowering the surface tension. Nonnatural surfactants and detergents optionally may be incorporated into emulsomes in small amounts. For example, polysorbate or polyethoxylated castor oil may be included less than 10% (mol/mol) of the total surfactant (column 8, line 1-10). In one embodiment, the phospholipid lipid is included at 5-10% (column 14, line 1-10). Propylene glycol (column 9, line 65), polyvinylpyrrolidone (column 13, line 15-20) and glycerol (column 19, line 65) are recited as ingredient in the composition. Emulsions for instillation into the eye usually are buffered to maintain a pH close to neutrality; the usual range is about pH 6 to 8. In addition, the osmolarity of the emulsion may
be maintained within 20%, more preferably 10%, and most preferably 5% of physiological value (column 11, line 55-60).
	Sawaya teaches a topical ophthalmic composition for a liquid comprised of clear colloidal polar nanolipids delivered in submicron sized particles, aqueous
colloidal lubricants, aqueous polymers, emulsifies, and a unique stabilizing buffer system (abstract). The composition is comprised of sub-micron sized colloidal polar lipids formed from one or more non-ionic polyethylene glycol derivatives of castor oil and/or hydrogenated castor oil (preferably Polyoxyl 35 Castor Oil), an anionic purified polysaccharide ('Gellan Gum'), one or more buffering agents (i.e. boric acid, trimethamine), one or more aqueous lubricants, and one or more colloidal aqueous lubricants (page 2, [0013]). The composition that is the subject of the present
invention may contain one or more aqueous polymers that are non-ionic, such as Polyvinyl Alcohol, Hydroxyethylcellulose and Povidone K-30 as well as propylene glycol, polyethylene glycol, sodium carboxymethylcellulose, and many others. The polymers provide lubrication to the middle layer of the tear film (page 5, [0040]). The composition is buffered to a pH of 5-7.8, preferably 6.8-7 .8. The buffering system as described
herein allows for a stable base for the subject ophthalmic liquid composition by controlling the pH range, maintain the desired osmolality (250 to 400, preferably 280 to 330, mOsm/ Kg.H20), eliminating the use of cations in the base, and preventing precipitation of any of the composition (page 3, [0021]). 
	Ahmad et al. teaches pharmaceutical composition being administered through eyes (ophthalmic) in one embodiment ([0072]). Endoxifen-lipid complexes may contain e.g., cholesterols or cholesterol derivatives or a mixture of cholesterol and cholesterol derivatives. Cholesterol derivatives that find use in the present invention include cholesteryl hemisuccinate, cholesteryl succinate, cholesteryl oleate, cholesteryl linoleate, cholesteryl eicosapentenoate,  cholesteryl linolenate, cholesteryl arachidonate, cholesteryl palmitate, cholesteryl stearate, cholesteryl myristate, polyethylene glycol derivatives of cholesterol (cholesterol-PEG), water soluble cholesterol (for example, cholesterol methyl-.beta.-cyclodextrin), coprostanol, cholestanol, or cholestane, cholic acid, cortisol, corticosterone or hydrocortisone and 7-dehydrocholesterol ([0124]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Amselem et al.   is that Amselem et al.  do not expressly teach cholesteryl linolenate and polyoxy 35 castor oil. This deficiency in Amselem et al.   is cured by the teachings of Sawaya and Ahmad et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Amselem et al., as suggested by Sawaya and Ahmad et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include cholesteryl linolenate as  cholesteryl ester in the lipid core and polyoxy 35 castor oil as polyethoxylated castor oil in the lipid envelope of nanoemulsion of Amselem et al. because they are suitable ingredient in ophthalmic composition. MPEP 244.07. Under guidance from Amselem et al. teaching cholesteryl ester in the lipid core and polyoxy polyethoxylated castor oil in the lipid envelope of nanoemulsion; Sawaya teaching polyoxy 35 castor oil in ophthalmic composition; Ahmad et al. teaching cholesteryl linolenate in ophthalmic composition; it is obvious for one of ordinary skill in the art to include cholesteryl linolenate as  cholesteryl ester in the lipid core and polyoxy 35 castor oil as polyethoxylated castor oil in the lipid envelope of nanoemulsion and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1-2, prior arts teach an ophthalmic composition in the form of nanoemuslion with particle size of 10 to 250 nm comprising nanoparticle core comprising cholesteryl linolenate encapsulated by phospholipid and polyoxy 35 castor oil. Since nanoemulsion has very small particle size of 10 to 250nm, the nanoemulsion is expected to have clear appearance in the absence of evidence in the contrary. The art is silent about “artificial tear”, which is intended use and not limiting.
Regarding claim 8, Amselem et al.   teaches 5-10% by weight of phospholipid (total surfactant) in one embodiment, polyoxy 35 castor oil is about 10% (by mol) of total surfactant in another embodiment. Since polyoxy 35 castor oil has MW 1113.6, higher than typical phospholipid MW, polyoxy 35 castor oil would have at least about 10%x10%=1% by weight of total composition.
Regarding claim 9, Amselem et al.  teaches pH 6 to 8 and  osmolarity of the emulsion within 20% of physiological value, under guidance from Sawaya teaching desired osmolality 250 to 400 mOsm/ Kg for ophthalmic composition, it is obvious for one of ordinary skill in the art to have osmolality 250 to 400 mOsm/ Kg for nanoemulsion of Amselem et al. and produce instant claimed invention with reasonable expectation of success.
Regarding 10, Amselem et al.   teaches polyvinylpyrrolidone (Povidone) which is lubricant as evidenced by Sawaya.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amselem et al. (US5576016) in view of Sawaya (US20140030337) and Ahmad et al. (US20090291134), as applied for claims 1-2 and 7-10 in the above 103 rejections, further in view of kabra (US20100286078).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Amselem et al., Sawaya and Ahmad et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Kabra teaches A method of treating an eye affected with an ophthalmic condition, the method comprising: providing a composition to the affected eye wherein the composition includes: i. 0.1 to 0.5 w/v % tobramycin; ii. 0.03 to 0.1 w/v % of dexamethasone; to iii. an aqueous, ophthalmically acceptable vehicle containing deacetylated xanthan gum at a concentration of 0.3 to 0.9%; and iv. one or more ionizable species in an amount sufficient to limit ionic interactions between the tobramycin and the deacetylated xanthan gum, such that the in vitro viscosity of the composition is maintained within the range of 10 to 700 cps at a shear rate of 6 sec.sup.-1 and a temperature of 25.degree. C.; said composition having a pH of 5 to 6 (claim 1). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Amselem et al. is that Amselem et al. do not expressly teach viscosity. This deficiency in Amselem et al.  is cured by the teachings of Kabra.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Amselem et al., as suggested by Kabra,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to adjust viscosity of ophthalmic nanoemulsion because this is optimization through routing experimentation or under prior art condition. MPEP 2144.05. Under guidance from Kabra teaching viscosity of 10 to 700 cps for ophthalmic composition, it is obvious for one of ordinary skill in the art to viscosity of 10 to 700 cps for nanoemusion of Amselem et al. and produce instant calimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613